PER CURIAM.
From the record we find evidence upon which the jury could have based its verdict for $30,000 compensatory damages on the appellee’s claim for malicious interference with a business relationship. However, the evidence is legally insufficient to support the $35,000 punitive damages verdict. On this appeal appellant does not question the sufficiency of the evidence as to the $20,-000 award for unlawful interception of a communication under the wiretapping statute (section 934.10, Florida Statutes (1985)). Accordingly, the final judgment is reduced to $50,000 and, as modified, is
AFFIRMED.
ORFINGER, SHARP and COWART, JJ., concur.